

Exhibit 10.3


Security Agreement
 
 
I. Security Interest. For good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Technest Holdings, Inc., a Nevada
corporation (“Pledgor”), hereby assigns and grants to Shelter Island Opportunity
Fund, LLC (“Secured Party”) a security interest in the Collateral (as
hereinafter defined) to secure the payment and the performance of the
Obligations (as hereinafter defined).
 
II. Collateral. The pledge and security interest described above are granted in
respect of the following collateral (the “Collateral”):
 
A. Description of Collateral. All of Pledgor’s right, title, and interest, now
owned or hereafter acquired, in and to all of the authorized and issued shares
of Common Stock, no par value per share (the “Shares”), of Genex Technologies
Incorporated, a Maryland corporation (the “Company”), all certificates, options
and rights of any nature whatsoever which may be issued or granted in respect of
the Shares while this Agreement is in effect, and all dividends, distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Pledgor’s interest in the Shares.
 
B. Proceeds. All additions, substitutes, replacements for and proceeds of the
property described in Section II.A (including all income and benefits resulting
from any of the above, including, without limitation, dividends or distributions
payable or distributable in cash, property, or stock; interest, premium and
principal payments; redemption proceeds, and subscription rights; and shares or
other proceeds of conversions or splits of any securities in such property). Any
securities received by Pledgor which shall constitute such additions,
substitutes and replacements for, or proceeds of, the property described in
Section II.A., shall, if delivered to Pledgor, be held in trust by Pledgor for
the Secured Party and shall be delivered immediately to the Secured Party.  
 
III. Obligations. The following obligations (collectively, the “Obligations”)
are secured by this Agreement: all debts, obligations or liabilities now or
hereafter existing, absolute or contingent of the Company or the Pledgor to the
Secured Party, whether voluntary or involuntary, whether due or not due, or
whether incurred directly or indirectly or acquired by the Secured Party by
assignment or otherwise. , including, without limitation, the Termination Fee
(as such term is defined in the Debenture referred to in the Securities Purchase
Agreement referenced in Section VIII.H. of this Agreement).
 
IV. Pledgor’s Warranties. Pledgor hereby represents and warrants to the Secured
Party as follows:
 
A. Authority and Compliance. The Pledgor has full power and authority to execute
and deliver this Agreement and to incur and perform the obligations provided for
herein. No consent or approval of any governmental authority or other third
party is or will be required as a condition to the enforceability of this
Agreement, and the Collateral is and will be in compliance in all material
respects with all laws and regulatory requirements to which it is subject.
 
 
1

--------------------------------------------------------------------------------

 
 
B. Binding Agreement. This Agreement is duly authorized, executed and delivered
by the Pledgor and is enforceable against the Pledgor in accordance with its
terms.
 
C. Ownership. Pledgor is the sole record and beneficial owner of the Collateral
and (i) the Collateral is and will be free and clear of any setoff, claim,
restriction, pledge, lien, security interest, encumbrance or other charge of any
type, except for the security interest created hereunder and the security
interest of Silicon Valley Bank, (ii) the Shares were acquired in a transaction
that complied with the requirements of the Securities Act of 1933, as amended,
and all applicable state securities or “blue sky” laws, (iii) the Shares
constitute all of the issued and outstanding shares of capital stock of the
Company and (iv) the Pledgor is an “affiliate” of Company for purposes of Rule
144. The Shares have been duly authorized and validly issued and are fully paid
and non-assessable.
 
D. No Conflict. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the fulfillment of,
nor the compliance with, the terms, conditions or provisions hereof nor the
pledge of any Collateral, will conflict with, result in a breach of, or
constitute a default under (i) any relevant statute, law, ordinance, rule or
regulation applicable to Pledgor or the Collateral or (ii) any indenture,
agreement or other instrument, or any judgment, order or decree, to which
Pledgor is a party or by which any of its assets including, without limitation,
the Collateral, may be bound. There is no litigation, claim or judicial,
administrative or governmental proceeding of which Pledgor has been notified or,
to the knowledge of Pledgor, threatened with respect to the Collateral, nor is
there any basis for any such litigation, claim or proceeding.
 
E. Security Interest. The pledge of the Collateral pursuant to this Agreement
creates a valid and perfected security interest in the Collateral, securing the
payment of the Obligations, subject only to the prior Lien of Silicon Valley
Bank in the Shares.
 
F. Financing Statements. No financing statement or similar instrument covering
the Collateral is or will be on file in any public office, and no security
interest, other than the one herein created, has attached or been perfected in
the Collateral or any part thereof.
 
V. Pledgor’s Covenants. Until full payment and performance of all of the
Obligations, unless the Secured Party otherwise consents in writing:
 
A. Rights to Collateral. Pledgor shall defend the Collateral against all claims
and demands of all persons at any time claiming any interest therein adverse to
the Secured Party. Pledgor shall keep the Collateral free from all claims,
restrictions, encumbrances, security interests, pledges, liens, demands or
charges of any type, except the security interest hereby created and the
security interest of Silicon Valley Bank. Pledgor shall not lease, lend, assign,
or otherwise further hypothecate, pledge or encumber the Collateral or any
interest therein. Without Secured Party’s prior written consent, Pledgor shall
not consent to the amendment to any document, instrument or agreement governing
the terms of the Collateral or the rights of Pledgor with respect thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
B.  Sale of Collateral. Without the prior written consent of the Secured Party,
Pledgor shall not sell or otherwise dispose of the Collateral or any part
thereof. Pledgor shall not permit any Lien to exist on any shares of capital
stock of the Company, other than to the Secured Party and Silicon Valley Bank.
 
C. Secured Party’s Costs. Pledgor shall pay all costs reasonably necessary to
obtain, create, preserve, perfect, defend and enforce the security interest
created by this Agreement, collect the Obligations, and preserve, defend,
enforce and collect the Collateral, including but not limited to taxes,
assessments, reasonable attorney’s fees, legal expenses and expenses of sales.
Whether the Collateral is or is not in the Secured Party’s possession, and
without any obligation to do so and without waiving Pledgor’s default for
failure to make any such payment, the Secured Party at its option may pay any
such costs and expenses and discharge encumbrances on the Collateral, and such
payments shall be a part of the Obligations and bear interest at the rate set
out in the documents evidencing the Obligations. Pledgor agrees to reimburse the
Secured Party on demand for any costs so incurred.
 
D. Information and Inspection. Pledgor shall (i) promptly furnish to the Secured
Party any information with respect to the Collateral requested by the Secured
Party; (ii) allow the Secured Party or its representatives to inspect and copy,
or furnish to the Secured Party or its representatives with copies of, all
records relating to the Collateral and the Obligations; and (iii) promptly
furnish the Secured Party or its representatives with any other information
reasonably requested by the Secured Party with respect to the Collateral.
 
E. Additional Documents. Pledgor shall sign and deliver, at the sole cost of
Pledgor, any instruments furnished by the Secured Party, including, without
limitation, financing statements and continuation statements, which are
necessary or desirable in the judgment of the Secured Party to obtain, create,
maintain and perfect the security interest hereunder and to enable the Secured
Party to comply with any federal or state law in order to obtain, create or
perfect the Secured Party’s interest in the Collateral or to obtain proceeds of
the Collateral.
 
F. Notice of Changes. Pledgor shall notify the Secured Party immediately of (i)
any material change in the Collateral, (ii) a change in Pledgor’s address
specified above and (iii) a change in any matter warranted or represented by
Pledgor in this Agreement.
 
G. Possession of Collateral. Pledgor shall deliver all investment securities and
other instruments and documents which are a part of the Collateral and in
Pledgor’s possession to the Secured Party immediately, or if hereafter acquired,
immediately following acquisition, in a form suitable for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
with signatures appropriately guaranteed in form and substance suitable to the
Secured Party.
 
 
3

--------------------------------------------------------------------------------

 
 
H. Power of Attorney. Pledgor appoints the Secured Party and any officer thereof
as Pledgor’s attorney-in-fact with full power in Pledgor’s name and on Pledgor’s
behalf to do every act which Pledgor is obligated to do or may be required to do
hereunder; provided, however, nothing in this paragraph shall be construed to
obligate the Secured Party to take any action hereunder nor shall the Secured
Party be liable to Pledgor for any action or the failure to take any action
hereunder. This appointment shall be deemed a power coupled with an interest and
shall not be terminable as long as the Obligations are outstanding. Without
limiting the generality of the foregoing, the Secured Party shall have the right
and power to receive, endorse and collect all checks and other orders for the
payment of money made payable to Pledgor representing any dividend, interest
payment or other distribution payable in respect of the Collateral or any part
thereof.
 
I. Other Parties and Other Collateral. No renewal or extensions of or any other
indulgence with respect to the Obligations or any part thereof, no modification
of any Transaction Documents, no release of any security, no release of any
person (including any maker, indorser, guarantor or surety) liable on the
Obligations, no delay in enforcement of payment, and no delay or omission or
lack of diligence or care in exercising any right or power with respect to the
Obligations or any security therefor or guaranty thereof or under this Agreement
shall in any manner impair or affect the rights of the Secured Party under any
law, hereunder, or under any other Transaction Document. The Secured Party shall
not be required to file suit or assert a claim for personal judgment against any
person for any part of the Obligations or seek to realize upon any other
security for the Obligations, before foreclosing or otherwise realizing upon the
Collateral.
 
J. Waivers by Pledgor. Pledgor hereby waives (i) notice of the creation,
advance, increase, existence, extension or renewal of, and of any indulgence
with respect to, the Obligations; (ii) presentment, demand, notice of dishonor,
and protest; and (iii) notice of the amount of the Obligations outstanding at
any time. Pledgor waives any right to require that any action be brought against
any other person or to require that resort be had to any other security. Pledgor
further waives any right of subrogation or to enforce any right of action
against any other obligor on any Obligation or other pledgor to the Secured
Party of collateral for the Obligations until the Obligations are paid in full.
 
VI. Rights and Powers of the Secured Party.
 
A. General. Before or after an Event of Default (as such term is defined in the
Debenture), the Secured Party, without liability to Pledgor, may: (a) take
control of proceeds of the Collateral, including stock or other securities
received as distributions; (b) release any Collateral in its possession to
Pledgor, temporarily or otherwise; and (c) exercise all other rights which an
owner of such Collateral may exercise, except that before an Event of Default
shall occur, the Secured Party shall not have the right to receive cash
dividends, interest, premium and other cash payments with respect to the Shares
or to vote or dispose of the Shares. At any time, the Secured Party may transfer
any of the Collateral or evidence thereof into its own name or that of its
nominee and if Secured Party is still in possession of the Collateral after the
Obligations have been paid in full, Secured Party shall cause any Collateral
that has been transferred to Secured Party’s name or that of its nominee to be
re-transferred into such names as Pledgor shall reasonably request. The Secured
Party shall not be liable for failure to collect any account or instruments, or
for any act or omission on the part of the Secured Party, its officers, agents
or employees, except for its or their own willful misconduct or gross
negligence. The foregoing rights and powers of the Secured Party will be in
addition to, and not a limitation upon, any rights and powers of the Secured
Party given by law, elsewhere in this Agreement, or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
B. Dividends and Voting Rights. So long as no Event of Default has occurred,
Pledgor may (a) retain all cash dividends and cash distributions paid with
respect to the Shares and (b) subject to the provisions of Section V.A.,
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Shares. The Secured Party will cooperate with any
reasonable requests of Pledgor to effectuate the foregoing.
 
C. Convertible or Exercisable Collateral. The Secured Party may present for
conversion or exercise any Collateral which is convertible or exercisable into
any other instrument or investment security or a combination thereof with cash,
but the Secured Party shall not have any duty to present for conversion or
exercise any Collateral unless it shall have received from Pledgor detailed
written instructions to that effect at a time reasonably far in advance of the
final conversion date to make such conversion possible. Pledgor shall not
present for conversion or exercise any Collateral that is so convertible or
exercisable.
 
VII. Default.
 
A. Event of Default; Rights and Remedies. If any Event of Default shall occur,
then, in each and every such case, the Secured Party may, without
(a) presentment, demand, or protest, (b) notice of default, dishonor, demand,
non-payment, or protest, (c) notice of intent to accelerate all or any part of
the Obligations, (d) notice of acceleration of all or any part of the
Obligations, or (e) notice of any other kind, all of which Pledgor hereby
expressly waives (except for any notice required under this Agreement which may
not be waived under any applicable law), at any time thereafter exercise and/or
enforce any of the following rights and remedies, at the Secured Party’s option:
 
(i) Direct Delivery of Dividends and Other Distributions. Direct that all
dividends, interest, premium and other payments with respect to the Collateral
of whatever kind or nature thereafter paid with respect to the Collateral be
paid directly to the Secured Party, and Pledgor shall execute and deliver to the
Secured Party any and all documents necessary to effectuate the foregoing.
 
(ii) Liquidation of Collateral. Sell, or instruct any agent to sell, all or any
part of the Collateral, and direct such agent to deliver all proceeds thereof to
the Secured Party, and apply all proceeds to the payment of any or all of the
Obligations in such order and manner as the Secured Party shall, in its
discretion, choose.
 
(iii) Acceleration. Declare the Obligations immediately due and payable.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv) Uniform Commercial Code. Exercise all of the rights, powers and remedies of
a secured creditor under the Uniform Commercial Code then in effect in the State
of New York.
 
Pledgor specifically understands and agrees that any sale or redemption by the
Secured Party of all or part of the Collateral pursuant to the terms of this
Agreement may be effected by the Secured Party at times and in manners which
could result in the proceeds of such sale or redemption being significantly and
materially less than might have been received if such sale or redemption had
occurred at different times or in different manners, and Pledgor hereby releases
the Secured Party and its officers and representatives from and against any and
all obligations and liabilities arising out of or related to the timing or
manner of any such sale or redemption. The Pledgor agrees that the Collateral
may be sold as provided for in this Agreement and expressly waives any rights of
notice of sale, advertisement procedures, or related provisions granted under
applicable law, including the New York Lien Law.

 
VIII. General.
 
A. Parties Bound. The Secured Party’s rights hereunder shall inure to the
benefit of the Secured Party and its successors and assigns, and in the event of
any assignment or transfer by the Secured Party of any of the Obligations or the
Collateral, the Secured Party thereafter shall be fully discharged from any
responsibility with respect to the Collateral so assigned or transferred, but
the Secured Party shall retain all rights and powers hereby given with respect
to any of the Obligations or Collateral not so assigned or transferred. All
representations, warranties and agreements of Pledgor shall be binding upon the
successors and permitted assigns of Pledgor.
 
B. Waiver. No delay of the Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. No waiver by the Secured Party of any right hereunder or
of any default by Pledgor shall be binding upon the Secured Party unless in
writing, and no failure by the Secured Party to exercise any power or right
hereunder or waiver of any default by Pledgor shall operate as a waiver of any
other or further exercise of such right or power or of any further default. Each
right, power and remedy of the Secured Party as provided for herein or in any of
the Transaction Documents, or which shall now or hereafter exist at law or in
equity or by statute or otherwise, shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Secured Party of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by the Secured Party of any or all other such rights, powers or remedies.
 
C. Notice. Notice shall be deemed reasonable if mailed postage prepaid at least
five (5) days before the related action to the address of the parties set forth
below, or to such other address as any party may designate by written notice to
the other party. Each notice, request and demand shall be deemed given or made,
if sent by mail, upon the earlier of the date of receipt or five (5) days after
deposit in the mail, first class postage prepaid, or if sent by any other means,
upon delivery.
 
 
6

--------------------------------------------------------------------------------

 
 
D. Modifications. No provision hereof shall be modified or limited except by a
written agreement expressly referring hereto and to the provisions so modified
or limited, which shall be signed by Pledgor and the Secured Party. The
provisions of this Agreement shall not be modified or limited by course of
conduct or usage of trade.


E. Partial Invalidity. The unenforceability or invalidity of any provision of
this Agreement shall not affect the enforceability or validity of any other
provision herein, and the invalidity or unenforceability of any provision of any
Transaction Document to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.
 
F. Applicable Law and Venue. This Agreement has been executed and delivered in
the State of New York and shall be governed by the laws of that State. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
 
G. Financing Statement. To the extent permitted by applicable law, a carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral shall be sufficient as a financing statement.
 
H. Definitions. Capitalized terms used herein without definition have the
meaning ascribed to those terms in the Securities Purchase Agreement, dated the
date hereof, between the Secured Party and the Pledgor, and in the Transaction
Documents delivered pursuant thereto.
 

 
 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed by their duly authorized representatives as of May 31, 2007.


SECURED PARTY:
 
 
PLEDGOR:
 
     
SHELTER ISLAND OPPORTUNITY
 
TECHNEST HOLDINGS, INC.
FUND, LLC
   
By: Shelter Island GP, LLC, its Manager
                     
By: /s/ Randall P. Stern        
 
By: /s/ Gino M. Pereira
Name: Randall P. Stern
 
Name: Gino M. Pereira
Title: President
 
Title: Chief Financial Officer
           
Address for Notices:
 
Address for Notices:
One East 52nd Street
 
10411 Motor City Drive, Suite 650,
   
Bethesda, Maryland 20817
New York, New York 10022
   
Attention: Randall P. Stern
   

 
 
8